By the Court.
On examination of two of tbe jurors, it appears tbat tbe jury found tbe sum of £40 credited to tbe defendant, wbicb was equal to the sum charged for tbe land, and wbicb by agreement of tbe parties was to be in payment for tbe land; and tbe small sums of interest included in tbe verdict, were not, on trial, objected to by tbe defendant: And one witness testified, tbat tbey were charged by consent of tbe defendant. There were other proper boolc-debt articles in tbe account, to a large amount, to wbicb there was no objection; and tbe balance would have been tbe same, if tbe land, and sum credited for it, bad not been entered on tbe book: Therefore tbe motion in arrest is insufficient.